Judgment unanimously reversed on the law and facts and a new trial granted in accordance with the Memorandum. Memorandum : In the light of all of the circumstances shown in the record surrounding the taking of the defendant’s oral and written statements a finding of voluntariness inherent in the determination of the court is against the weight of the evidence. Upon the new trial the procedures outlined in People v. Huntley (15 N Y 2d 72) should be followed. (Appeal from judgment of Erie County Court adjudging defendant guilty as youthful offender.)
Present — Williams, P. J., Goldman, Henry, Del Vecehio and Marsh, JJ.